— Writ of habeas corpus in the nature of an application for the release of the detainee, Martin Ocasio, upon his posting of an insurance company bail bond in the sum of $25,000.
Adjudged that the writ is sustained, without costs or disbursements, and the respondent Martin F. Horn, Commissioner of the Department of Corrections of the City of New York, is directed to immediately release the detainee, Martin Ocasio, upon his posting of an insurance company bail bond in the sum of $25,000.
While CPL 520.30 allows a court to conduct an inquiry into *807the source of collateral pledged to secure issuance of an insurance company bail bond, the court cannot question the business judgment of the issuing company with regards to the amount of collateral it requires to secure the bond (see Matter of Barnes v Cohn, 45 AD2d 837 [1974], overruled on other grounds Matter of Johnson v Crane, 171 AD2d 537 [1991]; People v Imran, 193 Misc 2d 746 [2002]). Here, the Criminal Court erred in disapproving the bail on the sole ground that the insurance company had not required sufficient collateral to be posted before issuing the bond. Spolzino, J.E, Dillon, Garni and Leventhal, JJ., concur.